RIVES, Circuit Judge
(concurring in-part and dissenting in part).
1 agree with the Board’s Decision, but think that its Order should be made more explicit. Stated otherwise, I concur in the able opinion of my Brother Brown except that part holding that the consumer picket line constituted a violation of § 8(b) (4) (i) (B). I agree with the Board’s Supplemental Decision that the Union’s consumer picketing at the retail: *626stores did not “induce or encourage” employees of those stores to engage in a strike or refusal within the meaning of § 8(b) (4) (i) (B). See United Wholesale & Warehouse Employees, Local 261 v. N. L. R. B., 1960, 108 U.S.App.D.C. 341, 282 F.2d 824; N. L. R. B. v. General Drivers, Warehouse & Helpers, Local 968, 5 Cir. 1955, 225 F.2d 205, 210, 211.
I therefore concur in part and dissent in part.